DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Thompson on 12/29/2020.
The application has been amended as follows (see underlining, 
20-29. (Canceled)

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-29 directed to non-elected inventions with traverse.  Accordingly, claims 20-29 have been cancelled.  Authorization for the cancellation was given in an interview with Applicant’s Representative Dan Thompson on 12/29/2020. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a machine for manufacturing additive printed parts, comprising: a first filament cartridge adapted to support a length of filament of a material from which the additive printed parts will be manufactured, a print head moveably supported within the machine; and a first filament buffer positioned between the first filament cartridge and the print head and including a first buffer volume, a first opening and a second opening; the first buffer volume positioned between the first and second openings of the first filament buffer and including a first sidewall and a second side wall; the first side wall extending substantially linearly between the first and second openings and the second side wall extending between the first and second openings and including a concave curved shape; wherein, the filament supported within the first filament cartridge extends from the first filament cartridge, into the first filament buffer through the first opening, through the first filament buffer, out from the first filament buffer through the second opening, and to the print head, the first buffer volume adapted to allow the filament passing 
The closest prior art, SCHROEDER (US 2020/0122395), teaches a “filament relaxer” tube 203 to relax a filament before being straightened and extruded for 3D printing (paras. 0022, 0056-0057 & 0064 and Fig. 5).  However, SCHROEDER fails to teach or suggest a first opening and a second opening; the first buffer volume positioned between the first and second openings of the first filament buffer and including a first sidewall and a second side wall; the first side wall extending substantially linearly between the first and second openings and the second side wall extending between the first and second openings and including a concave curved shape; wherein, the filament supported within the first filament cartridge extends from the first filament cartridge, into the first filament buffer through the first opening, through the first filament buffer, out from the first filament buffer through the second opening, and to the print head, the first buffer volume adapted to allow the filament passing through the first filament buffer to deflect two-dimensionally toward the second side wall away from the first side wall between a first position, wherein the filament extends along a substantially linear path between the first and second openings adjacent the first side wall, and a second position, wherein the filament extends along a curved path between the first and second openings adjacent the second side wall, as required by the instant claims.  SCHROEDER also fails to teach or suggest solving the problem Applicants set out to solve: “[t]he feed motor must pull with . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743